Title: Enclosure: [From Gouverneur Morris], [6 April 1792]
From: Morris, Gouverneur
To: Hamilton, Alexander




Qu: 1.
In what Time will an Annuity of 8 pay 100. Int: at 6 p %.



Ansr. 23.7913 Years or 23 Years 288 Days.


Qu: 2.
What is the present Value of an Annuity of 8 for 23.7913 Years Int: at 4 p %.



Ansr. 121.3342


Qu: 3.
What principal Sum will in ten Years amount to 121.3342 Int: at 4 p %.



Ansr. 81.96914


Qu: 4.
In What Time will a quarterly Payment of 2 pay 100. Int: at 1¼ p % quarterly.



Ansr: 23.277875 Years or 23 Years 101 Days


Qu: 5.
What is the present Value of a quarterly Payment of 2 for 23.277875 Years Quarterly Interest at 1 p %



Ansr: 150.


Qu: 6.
What principal Sum will in ten Years amount to 150 Int: at 4 p %



Ansr. 101.3347.


Qu: 7.
What is the Rate of Interest paid by the Borrowers when a Commission of 4 p % is allowed on a Loan for 20 Years bearing 4 p % Interest.



Ansr. 4.2943274


Value of the deferred Debt by Qu: & Ansr. No. 3.
viz







C





C


to
July
92
86.9609
say
$86.97
to
July
94
94.0655
say
$94.07


to
Jany.
93
88.6911

88.70
to
Jany
95
95.9283

95.93



to
July
93
90.4476

90.45
to
July
95
97.8281

97.83


to
Jany
94
92.2388

92.24
to
Jany
96
99.7655

99.77


25 January 1796
100    




Redemption of deferred Debt.


From July 92 to Jany 93 Value
87.80



Suppose the Price p %
75.





Commission on borrowing 75 at 4 p %
 3.



78.  



Remains
9.80



Multiply by
  8



78.40


The gain is then at least one eighth of the Money applied to this Operation.
